Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed in view of reversed board decision on 12/24/2020.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Miura (US 20150225822).
Miura discloses a steel sheet has broad range compositions overlapping instant claim 1 require compositions range as illustrated in Table 1 (Page 3 of final rejection on 08/23/2019).
However, Miura does not disclose instant claim 1 formulas (1) through (3) and claimed Brinell hardness HBW.
Applicant directs to Samples No 18-20, 22, 23 and 25 in the original specification Table 1 which all samples satisfy the compositional limitation of claim 1 but do not satisfy all of the instant claim 1 formulas (1) through (3) and claimed Brinell hardness HBW.
In addition, Miura’s steel compositions A through V in Table 1 (that is, all steel compositions) does not satisfy claimed A-value of 0.0015 or less.
Hence, prima facie case of obviousness is NOT established because none of Miura’s steel compositions satisfy claimed A-value of 0.0015 or less.
While Miura may teach the compositional limitations of the claims, the office has not set forth a persuasive rationale that would have led a person of ordinary skill in the 
No prior art can be found to disclose instant claimed steel sheet which meets all claimed compositional ranges as well as formulas 1-3 and Brinell hardness HBW.
Hence, instant claims 1-11 are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/JENNY R WU/Primary Examiner, Art Unit 1733